           Case 1:17-cv-00773-PGG-OTW Document 189
                                               188 Filed 09/23/20
                                                         09/22/20 Page 1 of 1




ABIGAIL NITKA                                                                                     DIRECT DIAL:
anitka@messner.com                                                                               (646) 663-1874




                                              September 22, 2020

    Via ECF
    Honorable Paul G. Gardephe
    United States District Judge
    Southern District of New York
    Thurgood Marshall United States Courthouse
    40 Foley Square
    New York, New York 10007

              RE:    Jeniece Ilkowitz and Adam Ilkowitz v. Judicial Title Insurance Agency LLC, et al.
                     Civil Docket No.: 1:17-cv-00773-PGG-OTW

    Dear Judge Gardephe:

            We represent Jean-Claude Mazolla and Messner Reeves, LLP in the above-captioned matter.
    This letter is submitted to request that the Court grant the Motion to Stay Execution of the Judgment
    Pending Appeal and to Approve our request to file a Cash Bond (Dkt. 181), as originally requested
    in our motion, dated June 30, 2020.

           The undersigned filed its motion to file a Cash Bond on June 30, 2020. The Court
    subsequently ordered that any objection to the motion was to be filed by 5:00 p.m. on July 2, 2020
    (Dkt. 183). Opposing counsel did not oppose our request to file a Cash Bond (Dkt. 185). The
    undersigned then mailed a check to Orders & Judgments, which is currently being held pending
    approval of a Cash Bond from the Court. Therefore, it is respectfully requested that the Motion to
    Stay Execution of the Judgment Pending Appeal and our request to file a Cash Bond (Dkt. 181) be
    granted in its entirety.

              Thank you in advance for your time and consideration.

                                                          Respectfully submitted,
                                                          MESSNER REEVES, LLP

                                                   By:    /s/ Abigail Nitka
                                                          Abigail Nitka, Esq.
                                                          733 Third Avenue, Suite 1619
                                                          New York, NY 10017
                                                          Tel: (646) 663-1860
                                                          Anitka@messner.com
                                                          Attorneys for Jean-Claude Mazolla
         September 23, 2020                               And Messner Reeves, LLP

    {04389078 / 1}
         805 Third Avenue | Eighteenth Floor | New York, NY 10022 | 646 663 1860 main | 646 663 1895 fax
